Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
	This Office action addresses claims 1, 2, 4 and 6.  The claims are newly rejected under 35 USC 112(a), and newly rejected under 35 USC 103 over JP 2014-154350 and JP 2010-205428.  This action is non-final. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 4 has been amended to recite that “each of the first catalyst layer and second catalyst layer has a uniform thickness and comprises: […] fibrous conductive members; […] the fibrous conductive members are inclined relative to a surface direction of the first and second catalyst layers, respectively, a lengthwise direction of the fibrous conductive members, on average, matches a first direction, the first separator has a first gas flow path, when viewed from the stack direction of the membrane electrode assembly, the first direction matches an average flow path direction of the first gas flow path,” and further recites that “in the second catalyst layer, the fibrous conductive members are unidirectionally inclined such that second gas diffusion layer-side end portions of the fibrous conductive members are located on a downstream side of the average flow path direction of the first gas flow path relative to electrolyte membrane-side end portions of the fibrous conductive members.”  There is insufficient support for these limitations in the application as originally filed.  In particular, there is insufficient support for “each” catalyst layer (that is, the second catalyst layer) having the members inclined so as to match an average flow direction of a first flow path of a first second catalyst layer to the average flow path direction of the first flow path as claimed (the first flow path relates to the first catalyst layer and is on the same side thereof). There is also no apparent disclosure of how a flow direction of a first flow path on one side of the MEA might relate to a flow direction of a second flow path on a second side of the MEA (it is noted that in many fuel cells, the fuel and oxidant are supplied in opposite directions or at 90 degrees to each other).  It is further noted that Applicant has included a “modified” Figure 5 in the remarks illustrating the configuration; however this Figure was not contained in the application as originally filed and cannot be relied upon for support.  
	Accordingly, for all of these reasons, the limitations noted above are considered to contain new matter.  

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-154350 in view of JP 2010-205428. 
	Regarding claim 4, JP ‘350 is directed to anode and cathode catalyst layers for a fuel cell, each of which comprises fibrous conductive members (carbon nanotubes 40) and catalyst particles ([0013]), wherein the nanotubes are inclined relative to a surface direction of the catalyst layer, a lengthwise direction of the nanotubes on average matching a first direction (that is, the nanotubes are uniformly oriented to match a first direction, shown as a horizontal direction) ([0006], [0013], Figs. 2, 7, 16).  The fuel cell comprises a membrane electrode both electrodes can have nanotubes inclined both to the right and to the left.  
The reference does not expressly teach that the catalyst layer has a uniform thickness, as recited in claim 4. 
However, it would have been obvious to one skilled in the art to make the catalyst layer of JP ‘350 uniformly thick.  First, fuel cell electrodes are generally known to have uniform thickness to aid in stacking components.  Second, the method of making the MEA of the reference (hot roller press) would likely produce a uniformly thick electrode.  Third, the drawings show electrodes having uniform thickness.  Finally, it would be obvious to have uniform contact surfaces to achieve the effects of the invention of JP ‘350 (frictional forces, and dimensional tolerance [0025]-[0026]).  As such, this limitation of claim 4 would be rendered obvious.  
JP ‘350 does not expressly teach that when viewed from the stack direction, the first direction matches an average flow path direction of a first gas flow path (claim 4), or that the fibers in the first catalyst layer are inclined such that the diffusion-layer side end portions are located on a downstream side of the average gas flow direction of the first gas flow path (claim 4), or that the fibers in the second catalyst layer are inclined such that the diffusion-layer side end 
JP 2010-205428 is directed to an electrode layer for a fuel cell.  In the electrode layer, portions of carbon nanotubes are inclined along a gas flow path (Fig. 2, arrow).  The nanotubes are arranged to be “facing” the gas flow (261), or “along” the gas flow (263) (Fig. 2, [0017]-[0018]).  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because a particular known technique (angling carbon nanotubes in the direction of a gas flow path) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been obvious to orient a gas flow path to have an average flow direction to be in the same direction as the direction of inclination (first direction) of the nanotubes in the catalyst layer of JP ‘350.  As noted above, JP ‘350 already teaches an embodiment where both electrodes have nanotubes inclined both to the left and to the right in a horizontal direction.  It would have been obvious to orient the direction of gas flow of JP ‘350 such that at least some of the nanotubes of both layers of JP ‘350 are inclined such that the diffusion-layer ends of the nanotubes are located on the downstream side of an average gas flow direction of a first separator (represented by “263” in JP ‘428).  As discussed in JP ‘428, orienting the nanotubes in the orientations exemplified by “261” and “263” produces structures where the flow of water is either obstructed or promoted ([0018], [0019]).  It would be obvious to orient the gas flow direction of JP ‘350 to match the inclined or first direction of the nanotubes to better control water flow to or from the catalyst layers.  Accordingly, claim 4 would be rendered obvious.

Regarding dependent claim 1, the claim recites that the ratio of the length of the fibers to the thickness of the catalyst layer is 3 or less.  This ratio is obvious on the basis of the disclosure in [0021] of the tilt angle (from horizontal) of the fibers being 30 to 80 degrees.  In the case of 80 degrees, the fiber length (tantamount to a hypotenuse of a right triangle) would be only slightly larger than the layer thickness.  In the case of 30 degrees, the fiber length would be somewhat longer.  Based on these geometries the Office estimates that the ratio would be in the vicinity of 1.1-1.5, which would fall within the claimed range of 3 or less.  
Regarding claim 2, this claim recites that the average angle formed by a reference line that extends in the first direction (inclined direction) and the lengthwise direction of the fibers is 30 degrees or less.  This limitation would be obvious on the basis of the disclosure in several places of JP ‘350 that the tubes are inclined in substantially the same direction (see in particular second half of [0006] and [0013]).  Thus, the deviation of any one nanotube from the overall direction of inclination would not exceed 30 degrees.  



Response to Arguments

Applicant’s arguments filed March 11, 2022 have been fully considered but they are not persuasive.  Applicants state that in JP ‘428, the nanotubes 261 and 263 are on the same main surface of the electrolyte membrane and have different orientations, and that even if JP ‘428 were combined with JP ‘350, the configuration of claim 4 would not be achieved.  However, Applicant’s attention is directed to Figure 16a of JP ‘350, which discloses a fuel cell having nanotubes in both catalyst layers, the nanotubes being oriented in opposite directions to each other in facing regions.  As set forth in the rejection above, the subject matter of claim 4 is rendered obvious when this embodiment of JP ‘350 is modified with the teachings of gas flow direction of JP ‘428.  As such, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/

March 17, 2022